Citation Nr: 1600210	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.S. De Leo





INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his January 1975 entrance examination, the Veteran reported no history of hearing loss.  The report of audiometric testing shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
5
LEFT
5
15
20
X
25

At his November 1977 separation examination, the Veteran checked "DON'T KNOW" with respect to whether he ever had or has hearing loss.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
X
0
LEFT
5
0
0
X
0

The only post-service evidence regarding hearing loss is a March 2014 VA audiology examination.  The Veteran reported noise exposure related to his military occupational specialty (MOS) as a tactical wire operator to include being in close proximity of weapons fire, without adequate hearing protection.  The examiner provided an opinion that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  In so finding, the VA examiner noted review of the Veteran's claims file.  She noted that her negative nexus opinion was based on the fact that there was no positive threshold shift when comparing the January 1975 entrance examination and the November 1977 separation examination.   The examiner, however, diagnosed tinnitus and opined that the Veteran's tinnitus was etiologically linked to military service.

The Veteran asserts that the onset of bilateral hearing loss occurred between 1975 and 1977 during active military service.  According to the Veteran, while stationed at Fort Hood in Texas, he was assigned to a weapons platoon and his primary duty was Assistant Gunner on an 81 MM mortar.  See March 2014 Notice of Disagreement (NOD).  He explained that, during this time, he fired hundreds of rounds and was occasionally provided with "sub par hearing protection" such as foam hearing buds.  He also stated that he had continued to experience symptoms since that time.  

The examiner did not address the Veteran's contentions of hearing loss during and ever since service.  Thus, the Veteran should be afforded a new examination to address his competent contentions of hearing difficulties during and since service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant for a VA examination to determine the nature and etiology of his current hearing loss or seek a medical opinion from the examiner who provided the March 2014 examination, if appropriate.  The claims folder and access to any additional records in the electronic VA files should be provided to the examiner. 

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that any current hearing loss is causally related to the Veteran's active service, including noise exposure therein. 

In providing the requested opinion, the examiner should consider the pertinent evidence of record, including (a) in-service audiometric testing conducted in January 1975 and November 1977; (b) the appellant's reports of in-service noise exposure and hearing difficulty during and since service; and (c) the results of the March 2014 VA audiology examination. 

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completing the above actions, the AOJ should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted in full the AOJ must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

